379 So. 2d 430 (1980)
Lucius SEALEY, Appellant,
v.
STATE of Florida, Appellee.
No. 79-1366.
District Court of Appeal of Florida, Second District.
January 30, 1980.
Jack O. Johnson, Public Defender, and P. Douglas Brinkmeyer, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Michael J. Kotler, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Affirmed. We agree with the decisions of the First, Third, and Fourth District Courts of Appeal that Section 810.011(1), *431 Florida Statutes, extends the application of curtilage to the area surrounding any building, not just a dwelling, for purposes of defining a burglary. Tobler v. State, 371 So. 2d 1043 (Fla. 1st DCA 1979); DeGeorge v. State, 358 So. 2d 217 (Fla. 4th DCA 1978); Greer v. State, 354 So. 2d 952 (Fla. 3d DCA 1978).
GRIMES, C.J., and SCHEB and OTT, JJ., concur.